Citation Nr: 0728955	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to June 
1962 and from August 1966 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claims.

In the October 2004 rating decision, the RO denied service 
connection for hypertension on both a direct and secondary 
basis.  In his February 2005 substantive appeal, however, the 
veteran stated that he had never claimed that his 
hypertension was a result of his military service and that 
his contention had always been that his hypertension was 
secondary to diabetes.  Accordingly, the issue on appeal is 
limited to service connection for hypertension as secondary 
to service-connected diabetes mellitus.  See 38 C.F.R. 
§ 3.310.

In June 2007, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In June 2007, the veteran's representative submitted private 
medical evidence with a letter stating that such was evidence 
in support of a claim for increased rating for coronary 
artery disease (CAD).  Therefore, a claim for entitlement to 
an increased rating for CAD is referred to the RO for 
appropriate action.  See 38 C.F.R. § 3.155.  

In addition, the veteran stated in his Form I-9 received in 
February 2005 that he was claiming service connection for 
hypertension as secondary to diabetes mellitus and CAD.  The 
RO has only adjudicated the issue of service connection for 
hypertension as secondary to diabetes mellitus.  Therefore, 
the issue of service connection for hypertension as secondary 
to CAD is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss and tinnitus 
did not have their onset during active service or result from 
disease or injury in service.

2.  Hypertension was not caused or aggravated by service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
hypertension as secondary to diabetes have not been met.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in December 2003 and April 2004.  The 
veteran was told of the requirements to successfully 
establish service connection on a direct and secondary basis, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claims 
to the RO.  The timing and content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issues.  See 
Dingess/Hartman, 19 Vet. App. at 473.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran underwent VA 
examinations in October 2003 and June 2004 for disabilities 
on appeal.  

Finally, additional VA and private records were received 
subsequent to the November 2005 statement of the case for 
hypertension and the August 2006 supplemental statement of 
the case for bilateral hearing loss and tinnitus.  However, 
they contain no information relevant to the issues on appeal.  
Although the VA records contain a note regarding treatment 
for the veteran's hypertension, it is not relevant as it does 
not contain any information showing whether the veteran's 
hypertension is related to service or his service-connected 
diabetes mellitus, and the Board has conceded the presence of 
hypertension.  Therefore, remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31, 19.37 (2007).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  Hearing loss and tinnitus

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The service medical records show that the veteran's hearing 
was normal at separation from service for both periods of 
service.  There were no complaints, findings, or treatment of 
hearing loss or tinnitus during active service.  

Following service, the veteran received VA medical treatment.  
In July 2003, he was treated for complaints of tinnitus, 
which progressed over the past year.  At that time, he had no 
subjective hearing loss.  It was noted that he was a former 
Army aviator.  He was diagnosed as having a history of noise 
exposure now with worsening tinnitus.

In October 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of not understanding the spoken voice, especially 
when there was background noise.  The veteran stated that he 
was an Army pilot and maintenance officer in service for 14 
years and claimed that this noise exposure caused his hearing 
loss.  Following service, he held plant manager and 
superintendent jobs, which were basically office jobs, and 
denied any recreational noise exposure.  He stated that his 
hearing loss began 5 to 10 years earlier.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
60
LEFT
5
10
15
25
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right and left ears.  The veteran was 
diagnosed has having mild high frequency bilateral 
sensorineural hearing loss.  The veteran was also examined 
for tinnitus.  He complained of having ringing tinnitus 
bilaterally, which also began 5 to 10 years earlier.  The 
examiner concluded that the veteran's bilateral hearing loss 
and tinnitus were not likely the result of any activity 
during service, as all the hearing tests during service were 
normal bilaterally, there were no complaints in service of 
tinnitus, the veteran stated it began 5 to 10 years ago, 
which was at least 15 years after separation from service, 
and subtraction of hearing loss due to aging at 4,000 Hz in 
both ears would result in normal hearing level.  

The veteran also received private medical treatment from 
Fisher-Titus Medical Center and underwent an audiological 
evaluation in May 2006.  At that time, he complained of 
having constant bilateral tinnitus and hearing loss with an 
onset beginning in the early 1980s, which he attributed to 
noise exposure during service.  Following physical 
examination, significant air-bone gaps were found in the left 
ear.  Word recognition scores were good at 84 percent in the 
right ear and 92 percent in the left ear.  The veteran was 
diagnosed as having moderately-severe sensorineural hearing 
loss in the right ear and mild to moderately-severe mixed 
hearing loss in the left ear.  

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss or tinnitus had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records do 
not show that the veteran had hearing loss or tinnitus in 
service.  The first medical evidence following service 
showing audiological treatment was in July 2003, when the 
veteran complained of having tinnitus.  He stated that it 
progressed over the past year and denied having hearing loss.  
This was approximately 24 years after separation, and there 
is no record of hearing loss or tinnitus prior to that date.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxon v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000).

Furthermore, there is no competent medical evidence linking 
the veteran's bilateral hearing loss or tinnitus to any in-
service disease or injury.  In fact, the VA examiner provided 
a definitive opinion that the veteran's current disability 
was not likely caused by any activity during service.  The 
examiner provided a rationale and cited to specific evidence 
in the file as support for his opinion.  The opinion was 
based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with sensorineural hearing loss within one year following his 
separation from service.  The earliest evidence of record 
showing hearing loss is from October 2003.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In June 2007, the veteran was afforded a video-conference 
hearing during which he described noise exposure during 
service and contended that his current bilateral hearing loss 
and tinnitus were related to service.  The Board is 
sympathetic to the veteran's current disability, however, 
neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral hearing loss and tinnitus to service, and the 
medical evidence of record does not otherwise demonstrate 
they are related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss and tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


B.  Hypertension

Service connection may be granted on a secondary basis for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  

The service medical records show that the veteran's blood 
pressure was normal at separation from service for both 
periods of service.  There were no complaints, findings, or 
treatment of hypertension during active service.  

Following service, the veteran received private medical 
treatment from Mary Immaculate Hospital.  He was treated in 
August 1997 for complaints of chest discomfort.  At that 
time, his blood pressure was normal and he denied having a 
history of hypertension.  In July 1998, the veteran's blood 
pressure was recorded as 148/104 and in July 1999, his blood 
pressure was 132/96.

In June 2004, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran stated that he was 
diagnosed as having hypertension in 1999, the same year he 
was diagnosed as having diabetes mellitus.  Physical 
examination revealed a blood pressure reading of 140/94 
sitting, 130/90 standing, and 130/94 lying down.  The veteran 
was diagnosed as having hypertension.  The examiner stated 
that there was no evidence showing that that his hypertension 
was related to diabetes mellitus or service.  

There is no competent medical evidence of record showing that 
the veteran's hypertension is related to his service-
connected diabetes mellitus.  Rather, the VA examiner 
provided a definitive opinion that the veteran's hypertension 
was not related to diabetes mellitus.  The opinion was based 
upon review of the claims file and a physical examination, 
and is found to be persuasive.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

During the June 2007 hearing, the veteran stated that he 
began having high blood pressure in the mid-1980s and that 
his physician told him that diabetes is a major contributing 
factor to hypertension.  The Board is sympathetic to the 
veteran's current disability, however, neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Further, "hearsay medical evidence" is not 
competent evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Further, to the extent that the veteran is attempting to 
extrapolate from medical articles and/or treatises that his 
hypertension is related to his diabetes, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In sum, the record does not contain competent medical 
evidence relating the veteran's current hypertension to his 
diabetes mellitus.  For the reasons and bases provided above, 
the evidence in this case preponderates against the claim for 
service connection for hypertension as secondary to the 
service-connected diabetes mellitus.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly 


balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.

Service connection for hypertension as secondary to diabetes 
mellitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


